Citation Nr: 1635152	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lung disability, to include sarcoidosis.

2. Entitlement to service connection for a skin disability, to include eczema.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) from a May 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a skin disability on both hands and a respiratory disability. The Veteran filed a proper Notice of Disagreement in February 1995. As such, the May 1994 rating decision did not become final, and these matters have remained on appeal since that time. 38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Further, the Veteran testified at a Travel Board hearing in April 2013. The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707  (2015). In March 2016, the Veteran was notified that the VLJ who presided over his hearing was not currently available to participate in the decision, and offered a hearing before a different VLJ. In April 2016, the Veteran indicated that he did not wish to appear at another Board hearing, and instead requested that his case be considered on the evidence of record, which includes the April 2013 hearing transcript. As such, the Board has reassigned the case to the undersigned VLJ and will proceed with the matters on appeal.


FINDINGS OF FACT

1. The Veteran experienced symptoms consistent with sarcoidosis during service, but the disorder has not been shown to be present at any time since the date of the current claim.  

2. The Veteran has a current diagnosis of restrictive lung disease which was first shown many years after service.

3. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's current restrictive lung disease was incurred in or is otherwise etiologically related to service.

4. The Veteran was treated for edema and urticaria during service, but those disorders have not been shown to be present at any time since the date of the current claim. 

5. The Veteran currently suffers from eczema which was first shown many years after service.

6. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's current eczema was incurred in or is otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a lung disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.310 (2015).

2. The criteria for service connection for a skin disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In letters dated October 2005, March 2006, March 2007, April 2009, November 2009, and May 2010, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. These letters also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges that the Veteran was not provided with complete notice until after the initial adjudication of these claims in May 1994. However, the Board also notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims. There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time. See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (holding that a timing error may be cured by a new VCAA notification followed by readjudication of a claim). As such, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision at this time. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA treatment records. The Veteran also underwent relevant VA examinations in December 1993, March 2010, August 2010, and April 2014, and an addendum opinion was obtained in August 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions proffered. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in April 2013, the Veteran was afforded a Travel Board hearing before a VLJ during which the Veteran presented oral arguments in support of his service connection claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning the onset and present level of his claimed disabilities. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015). As the VLJ who conducted the hearing is not currently available to participate in this decision, the case has been reassigned to the undersigned VLJ, as addressed above.

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This case was remanded by the Board in March 2014 to allow for additional development. At that time, the RO was instructed to schedule the Veteran for new VA lung and skin examinations to assess the etiology of the Veteran's claimed disabilities. Thereafter, the RO was to readjudicate the matters on appeal and issue a Supplemental Statement of the Case (SSOC) if either claim was not granted.
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran underwent VA respiratory and skin examinations in April 2014, and an addendum opinion was obtained in August 2014. A subsequent SSOC was issued in September 2014. Accordingly, the Board finds that there has been substantial compliance with its March 2014 remand directives. As such, the Board will now review the merits of the Veteran's claims.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Further, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Here, the Veteran contends that service connection is warranted for lung and skin disabilities. The Board will address each claim in turn. 

Before doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Lung Disability

The Board first turns to the Veteran's claim for entitlement to service connection for a lung disability.

At the outset, the Board finds that the Veteran has a current lung disability. Although the Veteran initially sought entitlement to service connection for sarcoidosis, this diagnosis was ruled out by a VA examiner in March 2010. However, the Veteran underwent subsequent VA examination in August 2010, at which time he was diagnosed with restrictive lung disease. This diagnosis has since been confirmed by multiple medical practitioners, including private practitioner
K. Dunn in August 2010, and by a VA examiner in April 2014. As such, the Board finds that the first Shedden element has been met. 

Further, the Board finds competent evidence of an in-service lung condition. During the April 2013 hearing, the Veteran indicated that his symptoms onset while he was stationed in Saudi Arabia. As a result, the Veteran was transferred to a hospital in the United States, and continued seeking related treatment for the remainder of his military service. 

The Board finds the Veteran's testimony to be both competent and credible. A veteran is competent to report symptoms capable of lay observation. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's testimony is bolstered by his service treatment records (STRs). The Veteran's STRs reveal symptoms consistent with sarcoidosis beginning in approximately February 1991, while the Veteran was stationed in Saudi Arabia. As a result, the Veteran was placed on limited duty in March 1991, and transferred to the naval hospital in Portsmouth, Virginia the following month. STRs indicate that the Veteran received repeated treatment for a lung condition throughout the remainder of his military service. As such, the Board finds that the second Shedden element has been met. 

However, the Board finds that no nexus exists in this case. To that end, there are two negative nexus opinions of record. In August 2010, a VA examiner opined that the Veteran's restrictive lung disease was not related to the events that occurred in service. In doing so, the examiner noted that the Veteran had a normal pulmonary function test (PFT) in military service. 

Similarly, an April 2014 VA examiner opined that the Veteran's current restrictive lung disorder was less likely than not related to any event of active duty. In drawing this conclusion, the VA examiner referenced the full span of the Veteran's relevant medical history, particularly noting that: the Veteran's STRs showed complaints of mild shortness of breath during the time when he was being evaluated for weight loss and enlarged lymph nodes; the Veteran had a chest x-ray in March 1991 reading as probable chronic interstitial disease; the Veteran had a follow-up x-ray from September 1991 showing no evidence of disease; the Veteran's pulmonary function studies showed no evidence of restrictive lung disease; a total body Gallium scan dated March 1991 showed no lung involvement; recent PFTs, dated 2010 and 2014, showed evidence of restrictive lung disease; and the Veteran is currently obese with a body mass index (BMI) of 35, which is likely the cause of his lung restriction. 

Taken in conjunction, the Board affords significant probative value to the August 2010 and April 2014 VA examiners' negative nexus opinions. In particular, the April 2014 is definitive and supported by detailed rationale reflective of the Veteran's entire medical history. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Further, the Board notes that nowhere in the additional medical evidence of record, including VA and private medical records spanning April 1990 to June 2012, is a positive nexus opinion asserted. As such, the Board finds that no causal link exists between the Veteran's in-service treatment for a lung condition and his current restrictive lung disease.

In making this determination, the Board does not overlook the Veteran's reports that he has experienced certain relevant symptomatology since service. Specifically, a private treatment letter dated August 2010 references the Veteran's reports of episodic shortness of breath exacerbated by talking and exertion, beginning during service and continuing since that time. Presumptive service connection based upon continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a) (2015). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, the Veteran's current restrictive lung disease does not qualify as one such chronic disease. Although sarcoidosis does qualify as one such disease, the evidence of record does not establish that this diagnosis is currently present in the Veteran. Instead, the April 2014 VA examiner clearly set forth that the Veteran's current lung restriction is likely unrelated to the symptoms consistent with sarcoidosis he experienced during service. As such, presumptive service connection is not available for this claim, and service connection is thereby denied. 


Skin Disability

The Board now turns to the Veteran's claim for entitlement to service connection for a skin disability.

Here, the competent evidence of record establishes that the Veteran has a current skin disability. In an August 2010 treatment letter, private practitioner K. Dunn asserted that the Veteran currently suffered from eczema. Further, in April 2014, a VA examiner recorded the Veteran's diagnostic history of urticaria (dated 1990) and eczema (dated 2007). Accordingly, the Board finds that the first Shedden element has been met. 

Further, the Board finds competent evidence that the Veteran received treatment for a skin condition during service. Specifically, the Veteran's STRs reflect that edema and urticaria were noted in August 1990, upon the development of hives along the Veteran's legs, back, and arms. The Veteran's symptoms were treated with a topical ointment at that time. Accordingly, the Board finds that the second Shedden element has been met. 

However, the Board finds that no nexus exists in this case. The April 2014 VA examiner distinguished between the Veteran's in-service skin diagnosis and his current disability, noting that the Veteran's STRs document one incident of urticaria, or hives, in August 1990 with no recurrence. Further, the examiner noted that the Veteran currently carries a diagnosis of eczema, which is not the same condition as he had in service or related to hives. As such, the examiner opined that the Veteran's current eczema was less likely than not related to any event of active duty. Again, the Board affords the April 2014 VA examiner's opinion significant probative value, and notes the absence of a positive nexus opinion from the record. See Prejean, at 448-49; Nieves-Rodriguez, 22 Vet. App. at 302-04. As such, the Board finds that no causal link exists between the Veteran's in-service treatment for urticaria and his current eczema. 

In doing so, the Board does not disregard the Veteran's April 2013 hearing testimony. At that time, the Veteran asserted that his eczema onset during service. However, the Veteran's STRs only reflect one in-service incident of a skin condition, which was diagnosed as urticaria and which is a separate condition than eczema. Further, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assert a diagnosis or to provide an opinion regarding etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Veteran is not competent to assert a positive nexus upon which service connection can be predicated.  

Additionally, the Veteran has asserted that his skin-related symptoms have existed since service. However, presumptive service connection based upon continuity of symptomatology is not available for any skin disability, regardless of the diagnosis. As such, the Veteran's skin disability does not qualify as a chronic disease sufficient to establish presumptive service connection. See 38 C.F.R. § 3.307(a)(2), 3.309(a) (2015).

Accordingly, service connection for a skin disability is not warranted at this time. 
	

ORDER

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for a skin disability is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


